DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yanai U.S. Patent Publication No. 2009/0015603 (hereinafter Yanai).
Consider claim 1, Yanai teaches a display panel driving device (Figure 4), comprising: a plurality of level shifters including a first level shifter and a second level shifter (Figure 5, plurality of shifter 44), wherein a digital signal including a plurality of bits is input to the plurality of level shifters ([0036] and [0030] and figure 5, bits “100011”), the plurality of bits includes a most significant bit (MSB) and a first non-MSB (“100011”), the first level shifter receives the MSB, and the second level shifter receives the first non-MSB (Figure 5, 44 receiving L1 and 44 receiving L2), the first level shifter includes a first input terminal, a first output terminal via which a first signal input to the first input terminal is output (L1B and S1B), a second input terminal, and a second output terminal via which a second signal input to the second input terminal is output (L1 and S1), the second level shifter includes a third input terminal, a third output terminal via which a third signal input to the third input terminal is output (L2 and S2), a fourth input terminal, and a fourth output terminal via which a fourth signal input to the fourth input terminal is output (L2B and S2B), an inverted MSB is input to the first input terminal of the first level shifter ([0030], L1B and S1B), the MSB is input to the second input terminal of the first level shifter (L1 and S1), the first non-MSB is input to the third input terminal of the second level shifter (L2 and S2), and an inverted first non-MSB is input to the fourth input terminal of the second level shifter ([0030], L2B and S2B).

Consider claim 2, Yanai teaches all the limitations of claim 1. In addition, Yanai teaches a decoder that receives the digital signal via the plurality of level shifters (Figure 5, decoders 75), wherein the decoder includes a first port to which the MSB is input (Figure 5 and [0030], port connected to S1), a second port to which the inverted MSB is input (Figure 5 and [0030], port connected to S1B), a third port to which the first non-MSB is input (Figure 5, port connect to S2), and a fourth port to which the inverted first non-MSB is input (Figure 5, port connected to S2B), the MSB is provided to the first port via the second input and output terminals of the first level shifter (Figure 5, S1 and L1), the inverted MSB is provided to the second port via the first input and output terminals of the first level shifter (Figure 5, S1B and L1B), the first non-MSB is provided to the third port via the third input and output terminals of the second level shifter (Figure 5, S2 and L2), and the inverted first non-MSB is provided to the fourth port via the fourth input and output terminals of the second level shifter (Figure 5, S2B and L2B).

Consider claim 3, Yanai teaches all the limitations of claim 2. In addition, Yanai teaches wherein the first non-MSB is consecutive to the MSB (L2 is consecutive to L1, “011110”), the digital signal further includes a second non-MSB consecutive to the first non-MSB (“011110”), the plurality of level shifters further includes a third level shifter (Figure 5, 44 comprising L3 and L3B), which is provided with the second non-MSB, the third level shifter includes a fifth input terminal (Figure 5, L3), a fifth output terminal via which a fifth signal input to the fifth input terminal is output (Figure 5, S3), a sixth input terminal, and a sixth output terminal via which a sixth signal input to the sixth input terminal is output (Figure 5, L3B and S3B), the decoder (Figure 5, 75) further includes a fifth port to which the second non-MSB is input (port connected to S3), and a sixth port to which an inverted second non-MSB is input (port connected to S3B), the second non-MSB is provided to the fifth port via the fifth input terminal and the fifth output terminal of the third level shifter (Figure 5, S3 and L3), and the inverted second non-MSB is provided to the sixth port via the sixth input terminal and the sixth output terminal of the third level shifter (S3B and L3B).

Consider claim 4, Yanai teaches all the limitations of claim 2. In addition, Yanai teaches wherein the first non-MSB is consecutive to the MSB, the digital signal further includes a second non-MSB consecutive to the first non-MSB (“011110”), the plurality of level shifters further includes a third level shifter, which is provided with the second non-MSB, the third level shifter includes a fifth input terminal, a fifth output terminal via which a fifth signal input to the fifth input terminal is output (Figure 5, L3B and S3B), a sixth input terminal, and a sixth output terminal via which a sixth signal input to the sixth input terminal is output (Figure 5, L3 and S3), the decoder further includes a fifth port to which the second non-MSB is input (Figure 5, port connected to S3), and a sixth port to which an inverted second non-MSB is input (Figure 5, port connected to S3B), the second non-MSB is provided to the fifth port via the sixth input and output terminals of the third level shifter (Figure 5, S3 and L3), and the inverted second non-MSB is provided to the sixth port via the fifth input and output terminals of the third level shifter (Figure 5, S3B and L3B).

Consider claim 5, Yanai teaches all the limitations of claim 1. In addition, Yanai teaches a decoder that receives the digital signal via the plurality of level shifters (Figure 5, 75 and 44), wherein the decoder includes a first port to which the MSB is input, a second port to which the inverted MSB is input, a third port to which the first non-MSB is input, a fourth port to which the inverted first non-MSB is input (Figure 5, S1, S1B, S2, S2B), and an output port via which an analog signal is output based on the digital signal (Figures 4-5, digital-analog conversion circuit 75, and output connected to output circuit 76).

Consider claim 6, Yanai teaches all the limitations of claim 1. In addition, Yanai teaches a plurality of source lines, wherein the output port is electrically connected to one of the plurality of source lines (Figure 4 and [0027], output circuit 76 and data lines).

Consider claim 7, Yanai teaches all the limitations of claim 5. In addition, Yanai teaches the decoder (Figure 5, 75) is connected to a gamma voltage generator, which outputs a plurality of gamma voltages ([0029], grayscale voltages generated from the gamma correction power supply).

Consider claim 8, Yanai teaches all the limitations of claim 7. In addition, Yanai teaches the decoder selects one of the plurality of gamma voltages and outputs the analog signal ([0036], digital-analog conversion circuit 75 operates to select and output the grayscale voltage that corresponds to the digital grayscale signal).

Consider claim 10, Yanai teaches a source driver, comprising (Figure 4, 71): a decoder to which a digital signal including a plurality of bits is input (Figure 4, 75), the plurality of bits including a most significant bit (MSB) and a first non-MSB ([0036], “100011”); and a level shifter (Figure 4, 74) including a first input terminal, a first output terminal via which a first signal input to the first input terminal is output (Figure 5, L1B and S1B), a second input terminal, and a second output terminal via which a second signal input to the second input terminal is output (Figure 5, L1 and S1), wherein the decoder includes a first port to which the MSB is input (Figure 5, port connected to S1), a second port to which an inverted MSB is input (Figure 5, port connected to S1B), a third port to which the first non-MSB is input (Figure 5, port connected to S2), and a fourth port to which an inverted first non-MSB is input (Figure 5, port connected to S2B), the MSB is provided to the first port via the second input and output terminals of the level shifter (Figure 5, S1 and L1), the inverted MSB is provided to the second port via the first input and output terminals of the level shifter (Figure 5, S1B and L1B), the first non-MSB is provided to the third port via the first input and output terminals of the level shifter (Figure 5, S2 and L2), and the inverted first non-MSB is provided to the fourth port via the second input and output terminals of the level shifter  (Figure 5, S2B and L2B).

Consider claim 11, Yanai teaches all the limitations of claim 10. In addition, Yanai teaches the first non-MSB is consecutive to the MSB, the digital signal further includes a second non-MSB consecutive to the first non-MSB ([0036], “100011”), the decoder further includes a fifth port to which the second non-MSB is input, and a sixth port to which an inverted second non-MSB is input (Figure 5, ports connected to S3 and S3B), the second non-MSB is provided to the fifth port via the second input and output terminals of the level shifter (Figure 5, port connected to S3 and L3), and the inverted second non-MSB is provided to the sixth port via the first input and output terminals of the level shifter (Figure 5, port connected to S3B and L3B).

Consider claim 12, Yanai teaches all the limitations of claim 10. In addition, Yanai teaches the first non-MSB is consecutive to the MSB, the digital signal further includes a second non-MSB consecutive to the first non-MSB ([0036], “100011”), the decoder further includes a fifth port to which the second non-MSB is input, and a sixth port to which an inverted second non-MSB is input (Figure 5, ports connected to S3 and S3B), the second non-MSB is provided to the fifth port via the first input and output terminals of the level shifter (Figure 5, port connected to S3 and L3), and an inverted second non-MSB is provided to the sixth port via the second input and output terminals of the level shifter (Figure 5, port connected to S3B and L3B).

Consider claim 13, it includes the limitations of claims 7-8 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claims 5-6 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai as applied to claim 1 above, and further in view of Choi et al. U.S. Patent Publication No. 2018/0342210 (hereinafter Choi).
Consider claim 9, Yanai teaches all the limitations of claim 1. In addition, Yanai teaches a first unit; and a second unit ([0030], the unit that invert L1b and L2b), wherein is the first unit is provided with the MSB and outputs the inverted MSB to the first input terminal of the first level shifter ([0030], L1 and L1B), and the second unit is provided with the first non-MSB and outputs the inverted first non-MSB to the fourth input terminal of the second level shifter ([0030], L2 and L2B).
Yanai does not appear to specifically mention inverter.
However, in a related field of endeavor, Choi teaches a display device (figure 6) and further teaches an inverter in [0060].
Therefore, it would have been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an inverter since inverter are capable to invert data signals as suggested by Choi in [0060].

Consider claim 15, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 16, it includes limitations of claim 1 and these limitations are rejected by the same reasoning. In addition, Yanai a display device (Figure 4), comprising: a display panel including a plurality of pixels ([0078], pixel array); a plurality of gate lines electrically connected to the pixels [0027]; a gate driver that provides a plurality of gate voltage signals to the pixels via the gate lines (Figure 4 and [0027]); a plurality of source lines electrically connected to the pixels (Figure 4 and [0027]); a source driver that provides a plurality of driving voltages to the pixels via the source lines (Figure 5, driver 71).
Yanai does not appear to specifically disclose a timing controller that provides a plurality of control signals to the source driver and the gate driver.
However, Choi teaches a timing controller that provides a plurality of control signals to the source driver and the gate driver (Figure 6, 205, 210 and 220).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a timing controller as taught by Choi with the benefit that the timing controller 205 outputs a clock signal CLK, data DATA, a data control signal CONT configured to control the data driver unit 210, and a gate control signal G_CONT configured to control the gate driver unit 220 as suggested by Choi in [0133].

Consider claim 17, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 7-8 and thus rejected by the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan U.S. Patent Publication No. 2009/0284512 teaches a decoder with bits D0, D1, D2… and inverted bits D0B, D1B, D2B… as shown in figures 9-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621